Citation Nr: 1047332	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  10-02 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of cold injury to 
the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Craig A. Poulson, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The Veteran served on active duty from March 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs in Lincoln, 
Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has filed a claim of entitlement to service 
connection for residuals of cold injury to the bilateral upper 
extremities (also claimed as Raynaud's syndrome, cold 
sensitization, nocturnal pain, and peripheral neuropathy).  The 
Veteran has previously been granted service connection for 
residuals of cold injury to the bilateral lower extremities and 
restless leg syndrome.  The Veteran was stationed in Salzburg, 
Austria from November 1952 to January 1954.  In January and 
February 1953, he completed eight weeks of ski training in 
temperatures as low as -30 degrees Fahrenheit.

The Board finds that another VA examination is needed to assess 
whether the Veteran has any current disabilities related to his 
upper extremities and whether any current disability is related 
to the Veteran's proven in-service cold exposure.  The VA has a 
duty to provide a VA examination when the record lacks evidence 
to decide a veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or disease, 
and (3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
3.159(c)(4) (2010).  The types of evidence that 'indicate' that a 
current disability 'may be associated' with military service 
include, but are not limited to, medical evidence that suggests a 
nexus, but is too equivocal or lacking in specificity to support 
a decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon, 20 Vet. App. at 83.

The Veteran was afforded a VA examination in July 2009, but this 
examination did not address any nexus between in-service cold 
exposure and any current disability of the upper extremities.  
The VA examiner reported that the Veteran denied frostbite of the 
hands and fingers and denied cold feeling in his hands or 
fingers.  This directly contradicts numerous statements made by 
the Veteran in support of his claim that in addition to arthritis 
in his hands, he has suffered from cold, painful hands year 
round, especially in the cold weather.  The Veteran has indicated 
these conditions have existed since he was discharged from the 
service.  A private medical doctor in October 2009 diagnosed the 
Veteran with "degenerative arthritis of the hands and feet, 
possibly related to his thermal injury."  While this opinion is 
too equivocal to support a grant of service connection for the 
Veteran's current arthritis, the opinion, combined with the 
Veteran's lay statements regarding symptoms he is experiencing in 
his upper extremities, is sufficient to trigger the VA's duty to 
assist the Veteran by providing him with another VA examination.  
Therefore, the Board finds that a remand is necessary to obtain 
such examination and medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Schedule the Veteran for a VA examination 
for the purpose of ascertaining the 
etiology of any current potential 
residuals of cold weather injury to the 
upper extremities, including arthritis, 
cold sensitization, nocturnal pain, and 
peripheral neuropathy.  The claims file, 
including a copy of this remand, must be 
made available to the reviewing clinician, 
and the opinion should reflect that the 
claims file was reviewed in connection 
with the examination.  After reviewing the 
record, examining the Veteran, and 
performing any medically indicated 
testing, the VA clinician should specify 
the nature of any current potential 
residuals, including neuropathic pain, 
providing diagnoses for all identified 
disabilities.  The clinician should then 
provide an opinion as to whether any 
current potential residuals are more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to the Veteran's active military 
service, including cold weather 
exposure (temperatures as low as -30 
degrees Fahrenheit during eight weeks 
of ski training in the Alps in 1953).  
A detailed rationale should be provided 
for all opinions.  

2.	Thereafter, the agency of original 
jurisdiction (AOJ) should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report(s) to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AOJ should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.	After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



